Citation Nr: 0005267	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  95-32 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for a skin disability as a 
residual of Agent Orange exposure.

Entitlement to service connection for asthma.

Entitlement to service connection for post-traumatic stress 
disorder.

Entitlement to service connection for coronary artery 
disease, including hypertension.

Entitlement to an increased (compensable) evaluation for a 
laceration scar of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


INTRODUCTION

The veteran had active service from September 1967 to 
September 1969, including a tour of duty in Vietnam, and 
apparently had periods of active duty for training, including 
in June 1979.  The medals awarded to the veteran included the 
Combat Infantryman Badge (CIB).

This appeal arises from a January 1994 rating decision which 
continued a non-compensable disability evaluation for a 
laceration scar of the right knee and from a September 1996 
rating decision which denied the veteran's claims for service 
connection for exposure to herbicides, coronary artery 
disease with hypertension, asthma and post-traumatic stress 
disorder.

The issue of an increased evaluation was previously before 
the Board of Veterans' Appeals (Board) in January 1998 and 
was remanded for further development.

The veteran, at a hearing on appeal before the undersigned 
Board Member, apparently raised the issue of service 
connection for arthritis of the right knee.  This issue is 
referred to the Regional Office (RO) for appropriate action.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
originating agency.

2.  The veteran was shown to have acne vulgaris in 1986; no 
medical evidence demonstrating a relationship between this 
disability and exposure to Agent Orange has been submitted.

3.  The initial diagnosis of hypertension was made in 1986; 
no medical evidence demonstrating a relationship between this 
disability and active service has been submitted.

4.  There is no clear and unmistakable evidence demonstrating 
that the veteran had chronic asthma previous to service.

5.  Symptoms consistent with chronic asthma were initially 
exhibited during the veteran's period of active service.

6.  The veteran served in combat in Vietnam and was awarded 
the CIB.

7.  The veteran has post-traumatic stress disorder 
precipitated by combat.

8.  The veteran's laceration scar of the right knee has not 
resulted in any limitation of function and the scar has not 
been shown to be poorly nourished with repeated ulceration or 
tender and painful on objective demonstration.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of well-grounded 
claims for service connection for coronary artery disease 
with hypertension and a skin disability as a residual of 
Agent Orange exposure.  38 U.S.C.A. § 5107 (West 1991).
2.  Chronic asthma was incurred in service.  38 U.S.C.A. 
§§ 1110, 1111, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).

3.  Post-traumatic stress disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.304 (1999).

4.  A compensable disability evaluation for a laceration scar 
of the right knee is not for assignment.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § Part 4, Code 7805 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service clinical records reflect that the veteran was seen in 
September 1968 because of bronchial asthma as he was 
concerned about having asthma when in the field.  On 
examination, his chest was clear to auscultation and 
percussion and there were no wheezes.  Benadryl and Tedral 
were prescribed as was a Medihaler for emergencies.  In 
February 1969 he reported that he had had some asthma with 
the change of climate on rest and relaxation in Taipei and 
had to be hospitalized and that also upon returning here with 
the cooler weather than usual.  On examination, he had 
rhinorrhea and an occasional rale in the lung, right lower 
base.  The impression was rhinitis, atopic, slight asthmatic 
propensity.  

It was noted that the veteran requested to be seen for asthma 
in March 1969 and that his lungs were found to be clear.  On 
examination in August 1969 for separation from service his 
lungs and chest, heart and vascular system and skin were 
found to be normal.  He was also found to be psychiatrically 
normal.  His blood pressure was reported to be 144/88.  The 
service medical records covering the veteran's period of 
active duty included no references to skin, cardiovascular or 
psychiatric disabilities by way of complaints, treatment or 
diagnosis.

At the time of an August 1973 quadrennial examination for the 
Reserves, it was reported in the veteran's medical history 
that he had had asthma since he was twelve years old.  On 
examination, his lungs and chest, heart and vascular system 
and skin were found to be normal and he was also found to be 
psychiatrically normal.  His blood pressure was reported to 
be 134/75.  On a quadrennial examination for the Reserves, 
conducted in February 1979, his lungs and chest, heart and 
vascular system and skin were again found to be normal and he 
was also found to be psychiatrically normal.  His blood 
pressure was reported to be 122/86.

At the time of a July 1983 quadrennial examination for the 
Reserves, it was reported in the veteran's medical history 
that he had had asthma for the past year.  It was reported 
that his blood pressure had been elevated but that he was 
currently not on any medication; he had been referred to a 
local physician several months ago and his blood pressure 
there reportedly had been alright.  On examination, his lungs 
and chest, heart and vascular system and skin were found to 
be normal and he was also found to be psychiatrically normal.  
His blood pressure was reported to be 160/100 and was 180/120 
in the left arm while sitting.

Service department clinical records dated in July 1984 
reflect that the veteran was seen for right knee complaints 
and at this time his blood pressure was reported to be 
150/102.  It was noted that he had injured his right knee in 
August 1979 and required seventeen stitches.  Two days later 
in July 1984 his blood pressure was reported to be 148/107.  
An assessment of post-traumatic right knee pain with 
disability by subjective symptoms was made.

A Department of Veterans Affairs (VA) examination of the 
veteran was conducted in November 1984.  The findings 
included a vertical three-inch, well-healed scar overlying 
the right kneecap.  The knee did not appear swollen and there 
was no crepitation of the joint.  There was normal range of 
motion of the right knee joint without pain.  The following 
month, in a rating decision, service connection was granted 
for the residuals of a right knee laceration and a non-
compensable disability evaluation was assigned.

VA outpatient treatment records show that the veteran was 
seen in March 1986 for elevated blood pressure.  A two-year 
history of high blood pressure was noted as was a history of 
asthma, one to two attacks yearly.  There was noted to be no 
history of previous treatment for high blood pressure.  The 
assessment was high blood pressure.  An electrocardiogram was 
interpreted to show left ventricular hypertrophy with no 
strain pattern and on X-ray examination of the chest, the 
lung fields were clear and the cardiovascular structures 
appeared normal.

In April 1986, at the time of a VA Agent Orange examination 
the veteran reported that ever since he served in Vietnam he 
had skin bumps that came and went and left dark spots.  On 
examination, his skin was found to be dry with scattered one 
to two millimeter pustules, papules and macules, areas of 
discrete hyperpigmentation of the arms, legs and trunk with 
no other lesions or inflammations noted.

Additional VA medical records show that in June 1986, the 
veteran's chest, abdomen and back were reported to show 
mostly hyperpigmented macules/ probable post-inflammatory 
closed comedones and papules.  There were closed comedones on 
the forehead as well as pitted scarring of the cheeks.  The 
assessment was rule out chloracne, acne vulgaris.  It was 
reported in July 1986 that the skin pathology was reported to 
be consistent with resolving inflammatory follicular process.  
An assessment of acne vulgaris was made.  It was also 
reported in July 1986 that the veteran's hypertension was 
controlled.

In January 1994 it was reported that the veteran, who had 
chronic right knee problems, had been experiencing flare-ups 
of pain.  The veteran underwent psychological testing in 
February 1994.  After reviewing the test results, a VA 
clinical psychologist concluded that, due to the invalid 
nature of the test results, it was not possible to make a 
specific diagnosis based on the test results.  It was 
indicated that, based on history material, diagnoses of 
alcohol dependence and post-traumatic stress disorder should 
be ruled out.

A hearing on appeal was conducted in February 1995.  At this 
time the veteran testified that he was having a number of 
problems with his right knee, including pain and swelling as 
well as the knee giving out.  He indicated that he had 
difficulty walking up and down steps and had been given a 
knee brace.

At the time of a March 1995 VA orthopedic examination, it was 
reported that the veteran stood erect with normal posture.  
He walked carrying a cane in his right hand.  It was noted 
that he could walk without requiring any assisted device.  
There was normal symmetrical configuration of the right knee 
compared to the left with old healed traumatic scar over the 
anterior aspect of the patella.  There was no joint swelling 
or redness.  The knee had full pain-free range of motion with 
no evidence of ligamentous instability or internal 
derangement.  There was no noted atrophy about the quadriceps 
or gastrocnemius muscle on the right.  The impression was 
healed laceration of the right knee.  The examiner noted that 
he was of the opinion that there was no residual knee problem 
as the result of the laceration.

VA outpatient treatment records show that in March 1995 the 
veteran reported that he was having nightmares four to five 
times a week which were getting progressively worse.  He 
indicated that he was having intrusive thoughts of 
Vietnamese.  He also complained of poor sleep, early morning 
awakening and hearing a voice at times.  During 1995 the 
veteran continued to receive treatment for hypertension and 
asthma.

In September 1995 the veteran was seen in the VA Mental 
Health Clinic.  His main complaint was nightmares about 
Vietnam.  He reported seeing the faces of some of his friends 
who had died in Vietnam.  It was noted that he had been a 
platoon sergeant and had been in active combat.  He indicated 
that he witnessed lots, including his friend "blown away and 
killed."  The assessment following examination included 
probable post-traumatic stress disorder, chronic.

At a hearing on appeal in January 1996 the veteran testified 
that the area of the right knee scar was tender and painful.  
He indicated that other problems with the knee prevented 
prolonged standing and precluded him from climbing stairs.

VA medical records reflect that in May 1996 an assessment of 
asthma exacerbation and blood pressure still poorly 
controlled was made.  In November 1996 his asthma was stable 
and his hypertension was poorly controlled.  In January 1997 
it was reported that his blood pressure was stable.  In 
December 1997 the veteran reported that he was having 
nightmares on and off; an assessment of chronic post-
traumatic stress disorder was made.  The veteran complained 
of right knee pain in March 1998 and an assessment of 
chondromalacia was made.

Following the Board's January 1998 remand, the veteran was 
scheduled for two VA examinations for the purpose of 
determining whether he had any other tissue, muscle or 
underlying structure injury due to the right knee laceration 
scar.  The record shows that the veteran failed to report for 
the scheduled examinations.  In a report of contact dated in 
June 1998 it was indicated that the veteran's residence was 
contacted by telephone and that the individual who answered 
the phone acknowledged that the veteran had received 
notifications of the examinations and had not reported for 
them.

Analysis

A.  Skin Disability and Coronary Artery Disease with 
Hypertension

The veteran is claiming entitlement to service connection for 
skin disability due to Agent Orange exposure and coronary 
artery disease with hypertension.  Service connection may be 
granted if the evidence demonstrates that the current 
disability resulted from an injury or disease incurred in or 
aggravated coincident with service in the Armed Forces.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  In addition, a disability is service connected if it 
is proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).  Moreover, 
when aggravation of a veteran's non-service connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).

Before the Board may address the merits of the veteran's 
claims it must, however, first be established that the claims 
are well grounded.  In this regard, a person who submits a 
claim for VA benefits shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded. 38 
U.S.C.A. § 5107(a).  A well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of [38 U.S.C.A. 
§ 5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
If the veteran has not presented a well-grounded claim in any 
instance, his appeal must fail as to that issue.  If the 
claim is not well grounded there is no duty to assist.  
Struck v. Brown, 9 Vet. App. 145 (1996).

In order for a claim to be well-grounded, three discrete 
types of evidence must be present in order for a veteran's 
claim for benefits to be well grounded:  (1) There must be 
competent evidence of a current disability, usually shown by 
medical diagnosis; (2) There must be evidence of incurrence 
or aggravation of a disease or injury in service.  This 
element may be shown by lay or medical evidence; and (3) 
There must be competent evidence of a nexus between the 
inservice injury or disease and the current disability.  Such 
a nexus must be shown by medical evidence.  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  In determining whether a claim is well 
grounded, the Board is required to presume the truthfulness 
of evidence.  Robinette v. Brown, 8 Vet. App. 69, 77-8 
(1995); King v. Brown, 5 Vet. App. 19, 21 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

In a secondary service connection claim, there must be a 
service-connected disability, a medial diagnosis of a 
separate disability, and competent medical evidence of a 
nexus between the two.  Where the determinative issue 
involves a medical diagnosis, there must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions of medical status do not constitute competent 
medical evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 
see Jones v. Brown, 7 Vet. App. 134 (1994) (citing Grottveit 
in holding that secondary service connection claim for 
glaucoma was not well grounded).

In this case the veteran does not contend nor does the 
evidence suggest that either of the claimed disabilities at 
issue were incurred in or otherwise the result of his active 
duty for training.  Rather, he maintains that the skin 
disability is etiologically related to his exposure to Agent 
Orange while he served in Vietnam and that his cardiovascular 
disability is stress-related to his service as a platoon 
leader while in Vietnam.  However, there is no competent 
medical evidence or opinion of any causal relationship 
between either of the claimed disorders and his active duty 
service. 

The veteran's personal opinion as to the etiological 
relationship between his service in Vietnam and any claimed 
disorders is not competent medical evidence required of a 
well grounded claim.  Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. at 494.  Moreover, the veteran is not competent 
to relay what he maintains a doctor told him.  See Warren v. 
Brown, 6 Vet. App. 4 (1993) (veteran's statement as to what a 
doctor told him was insufficient to establish a medical 
diagnosis); but see Flynn v. Brown, 6 Vet. App. 500 (1994) (a 
physician's findings related indirectly through a second 
physician is probative evidence).

With respect to the veteran's claim for service connection 
for a skin condition as a residual of Agent Orange exposure, 
a VA Agent Orange examination was conducted in 1986.  
Following completion of this VA Agent Orange examination, no 
abnormalities caused by Agent Orange were revealed.  Rather 
the findings were reported to be consistent with resolving 
inflammatory follicular process and an assessment of acne 
vulgaris was made.

The VA has issued final regulations implementing the decision 
of the Secretary that a positive association exists between 
exposure to herbicides and the subsequent development of 
chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, 
Hodgkin's disease, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, multiple myeloma 
and respiratory cancers.  38 C.F.R. §§ 3.307, 3.309; 59 Fed. 
Reg. 5106, 07 (February 3, 1994), 59 Fed. Reg. 29723, 24 
(June 9, 1994), 61 Fed. Reg. 57586, 89 (November 7, 1996).  
The Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  59 Fed. Reg. 
341-46 (January 4, 1994).  

Under the provisions of 38 C.F.R. § 3.309(e) (1999), if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the diseases set forth in 38 
C.F.R. § 3.309(e) (1999), shall be service connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) (1999) are met even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of § 3.307(d) are also satisfied.

No medical opinion affirmatively linking the veteran's skin 
condition to Agent Orange exposure is of record.  Although 
the veteran has expressed his opinion that such a 
relationship exists, again, he is not qualified, as a lay 
person, to furnish medical opinions or diagnoses.  Espiritu, 
supra.
With respect to the veteran's claim for service connection 
for coronary artery disease, including hypertension, the 
current record does not include any evidence of a diagnosis 
of coronary artery disease.  While, at the time of the 
veteran's 1969 separation examination, his systolic blood 
pressure was 144, the next reported elevated blood pressure 
reading was not until 1983 and the initial diagnosis of 
hypertension was made several years later.  No medical 
evidence linking the veteran's hypertension to his active 
duty service is currently of record.

The veteran has not submitted any medical opinion or other 
evidence which supports either of these claims.  Given the 
evidence that is of record, these claims may not be 
considered well grounded.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.  Since these 
claims are not well grounded, they must, accordingly, be 
denied.  Grottveit v. Brown, 5 Vet. App. 91 (1993); Edenfield 
v. Brown, 8 Vet. App. 384 (1995).

Although the Board has considered and disposed of the 
veteran's claim for service connection for coronary artery 
disease with hypertension on a ground different from that of 
the originating agency; that is, whether the veteran's claim 
is well grounded rather than whether he is entitled to 
prevail on the merits, the veteran has not been prejudiced by 
the Board's decision.  In assuming that the claim was well 
grounded, the originating agency accorded the veteran greater 
consideration than his claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  To remand this case to the originating agency for 
consideration of the issue of whether the veteran's claim is 
well grounded would be pointless, and in light of the law 
cited above, would not result in a determination favorable to 
the veteran.  VA O.G.C. Prec. Op. 16-92, 57 Fed. Reg. 49, 747 
(1992).

To submit well-grounded claims, the veteran would need to 
offer competent evidence, such as a medical opinion, that 
there is a relationship between a currently manifested 
disability and service.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  Under these circumstances, the Board finds that the 
veteran has not submitted well grounded claims for service 
connection for a skin disability as a residual of Agent 
Orange exposure or for coronary artery disease, including 
hypertension.  38 U.S.C.A. § 5107(a).  Therefore, the duty to 
assist is not triggered and VA has no obligation to further 
develop the veteran's claims.  See Epps, 126 F.3d at 1469; 
Grivois v. Brown, 5 Vet. App. 136, 140 (1994).

B.  Asthma and Post-Traumatic Stress Disorder

The veteran is also seeking service connection for asthma and 
post-traumatic stress disorder.  The Board finds that these 
claims are "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented claims that are 
plausible.  The Board is also satisfied that all relevant 
facts have been properly developed and no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

The veteran will be considered to have been in sound 
condition when examined and accepted for service except as to 
disorders noted at entrance into service or where clear and 
unmistakable evidence demonstrates that the disability 
existed prior thereto.  38 C.F.R. § 3.304(b).  As the 
veteran's examination in 1967 for entry into service is not 
currently of record, it may not be found that asthma was 
noted on his entrance exam and he must be considered to have 
been in sound condition.

The service clinical records demonstrate that the veteran 
reported experiencing problems with asthma a number of times 
in service.  While he did report in 1973 that he had had 
problems with asthma since the age of twelve, there is no 
competent medical evidence that he received treatment for 
asthma or that a diagnosis of asthma was made prior to 
service.  Although he has indicated that he began having such 
problems before service, without clear and unmistakable 
evidence demonstrating that the disability existed prior to 
service, the veteran must be considered to have been in sound 
condition when he entered service.  38 U.S.C.A. § 1111.

Service connection may be granted if the evidence 
demonstrates that the current disability resulted from an 
injury or disease incurred in or aggravated coincident with 
service in the Armed Forces.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  In the alternative, the chronicity provisions of 
38 C.F.R. § 3.303(b) are applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during the applicable presumptive 
period, and still has such condition.  

The veteran's service medical records repeatedly refer to 
asthmatic problems and the veteran has continued to have 
these problems a number of years after service. After 
considering the entire record, the Board has concluded the 
evidence as to whether the veteran's asthmatic problems 
during service represented the onset of his chronic asthma is 
in equipoise.  Therefore, service connection for chronic 
asthma is warranted.  38 U.S.C.A. §§ 1110, 1111, 5107; 38 
C.F.R. §§ 3.303, 3.304.  All doubt has been resolved in the 
veteran's favor.  38 U.S.C.A. § 5107.

Turning to the issue of service connection for post-traumatic 
stress disorder, 38 C.F.R. § 3.304(f) states, in pertinent 
part, that service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

While the service medical records do not reflect treatment 
for a chronic psychiatric disability, 1995 VA medical records 
indicate that the veteran was seen for having nightmares four 
to five times a week as well as having intrusive thoughts of 
Vietnamese, poor sleep, early morning awakening and hearing a 
voice at times.  At the time of the veteran's September 1995 
psychiatric evaluation, the stressors elicited were all 
combat-related and the diagnosis was probable post-traumatic 
stress disorder, chronic.

The examining physician did not specifically conclude that 
the veteran's post-traumatic stress disorder was related to 
the veteran's combat experience.  However, the claimed 
stressors were all combat-related and were consistent with 
the circumstances, conditions, or hardships of the veteran's 
service.  As the veteran did engage in combat, as shown by 
the awarding of the CIB, resolving reasonable doubt in favor 
of the veteran, service connection for post-traumatic stress 
disorder is granted.  38 U.S.C.A. §§ 1110, 5107: 38 C.F.R. 
§§ 3.303, 3.304.

C.  Laceration Scar

The veteran is seeking a compensable evaluation for a 
laceration scar of the right knee.  A veteran's assertion of 
an increase in severity of a service-connected disorder 
constitutes a well-grounded claim requiring the VA fulfill 
the statutorily required duty to assist 38 U.S.C.A. § 5107(a) 
(West 1991) because it is a new claim and not a reopened 
claim.  The Board finds that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(1999) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the veteran's service medical records 
as well as all other evidence of record pertaining to the 
history of the disability for which the veteran is now 
seeking a higher disability evaluation.  The Board has 
identified nothing in the historical record which suggests 
that the current evidence of record is not adequate to fairly 
determine the rating to be assigned for this disability.  
Moreover, the Board has concluded that this case presents no 
evidentiary considerations which would warrant an exposition 
of the remote clinical history and findings pertaining to 
this disability.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.10 (1999).  Disability ratings are determined 
by applying the criteria set forth in the VA's Schedule for 
Rating Disabilities, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.

The veteran has contended that his right knee condition is 
growing worse and that a compensable rating is warranted.  
The Board notes that, where an increase in an existing 
disability rating based on established entitlement to 
compensation is at issue, the present level of disability is 
the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

As noted above, separate diagnostic codes identify the 
various disabilities. The veteran's right knee scar has been 
rated as noncompensable (0 percent disabling) under 
Diagnostic Code (Code) 7805.  Under that Code, the scar is 
rated on limitation of function of the part affected.  Where 
there is no limitation of function of the part affected, a 10 
percent disability evaluation is for assignment under Code 
7803 for superficial scars which are poorly nourished with 
repeated ulceration or under Code 7804 for superficial scars 
which are tender and painful on objective demonstration.

In the instant case, while the veteran has complained of 
frequent right knee difficulties, no limitation of function 
of the veteran's right knee as the result of the scar was 
demonstrated on VA examination conducted in 1995 as the 
examiner concluded that the veteran had no residual knee 
problem as the result of the laceration.  Moreover, although 
he complained that the scar was tender and painful, efforts 
to examine the veteran's right knee proved unsuccessful as 
the veteran failed to report for two scheduled VA 
examinations.  In addition, when he was seen for right knee 
pain in March 1998, the cause of the pain was found to be 
chondromalacia, not the laceration scar.

There is not shown to be limitation of function of the part 
affected as the result of the scar and the scar is not shown 
to be either poorly nourished with repeated ulceration or 
tender and painful on objective demonstration.  As the 
veteran is not shown to have experienced any of the required 
manifestations,  a compensable disability evaluation is not 
for assignment for the right knee scar.  38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4, Code 7805.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as any 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (1999).  Further, the Board finds in this 
case the disability picture is not so exceptional or unusual 
so as to warrant an evaluation on an extraschedular basis. 
The Board finds that the veteran has not contended nor is 
there anything in the record to suggest that his right knee 
scar has been shown to have caused marked interference with 
employment or necessitated frequent periods of 
hospitalization.  38 C.F.R. § 3.321(b)(1) (1999).


ORDER

Entitlement to service connection for a skin disability as a 
residual of Agent Orange exposure and coronary artery 
disease, including hypertension, is denied as is an increased 
(compensable) evaluation for a laceration scar of the right 
knee.

Entitlement to service connection for asthma and for post-
traumatic stress disorder is granted.  To this extent the 
appeal is allowed, subject to the law and regulations 
governing the payment of monetary benefits.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

